Title: To Thomas Jefferson from Peter Carr, 5 March 1790
From: Carr, Peter
To: Jefferson, Thomas


Spring Forest, Virginia. 5 Mch. 1790. Agreeable to TJ’s request, he has searched “every book, and paper, which could possibly throw any light, on the transactions of my father with Dr. Walker, and can find nothing relative to them. If there exists any thing of the kind, my mother informs me, it will most probably be found in the hands of Mr. James Minor, of Albemarle, to whom some of the papers were delivered. But suppose, there can be nothing found in my father’s books or elsewhere, relative to this business—will not the Onus probandi fall on Dr. Walker? I should think so. As my mother appears somewhat uneasy on this score, you will much oblige me by some information on this subject. I fear I shall find some difficulty in procuring Coke Litt.—When I do however, I trust I shall find a good stomach for him. Present me affectionately to Patsy and Poll.”
